t c memo united_states tax_court william j quarterman petitioner v commissioner of internal revenue respondent docket no filed date p mailed his petition using the registered airmail service of a foreign_country on date the 145th day after the mailing of a notice_of_deficiency to an address in the foreign_country where p resides the envelope in which the petition was mailed to the court which did not bear a postmark made by the u s postal service entered the domestic mail service of the united_states no later than date the last day of the filing period the petition was received by the court early the next morning held the petition was timely filed and the court has jurisdiction to hear p’s case william j quarterman pro_se anne m craig for respondent memorandum opinion armen special_trial_judge by order of dismissal for lack of jurisdiction entered date the court dismissed this case on the ground that the petition was not timely filed the case is now before us on petitioner’s motion filed date to vacate the order of dismissal at the time that the petition was filed petitioner resided in the federal republic of germany background by notice dated date respondent determined deficiencies in and accuracy-related_penalties on petitioner’s federal income taxes as follows sec_6662 year deficiency penalty dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the notice_of_deficiency was addressed to petitioner in wiernsheim germany the first page of the notice states as follows last date to file a petition with the united_states tax_court oct that date which was a friday was the 150th day after date the date of the notice the notice_of_deficiency was sent to petitioner by registered mail although the notice was dated date it was not mailed until the following day date the 150th day after date was date which was a saturday petitioner received the notice_of_deficiency at the address to which it was sent thereafter petitioner mailed a petition to this court seeking a redetermination of the deficiencies and penalties determined by respondent in the notice the petition which was delivered to the court by the u s postal service was received by the court’s intake section pincite a m on tuesday date and filed that day the envelope in which the petition was mailed hereinafter the envelope indicates that it originated in germany and was sent by deutsche post registered airmail the envelope bears a clearly legible deutsche post postmark date of date the deutsche post registered mail sticker on the front of the envelope includes a bar code a mobile tag and a character alphanumeric identifier hereinafter the tracking number the envelope does not bear a u s postal service postmark in the petition petitioner expressly references the date notice_of_deficiency and he attached a complete copy of the notice to his petition as an exhibit on date respondent filed a motion to dismiss for lack of jurisdiction on the ground that the petition was not filed within the time prescribed by law thereafter respondent supplemented his motion and provided a u s postal service form_3877 certified mail list demonstrating the mailing of the notice_of_deficiency on date the court then directed petitioner to respond to respondent’s motion however no objection or other response was received accordingly on date the court entered an order of dismissal for lack of jurisdiction granting respondent’s motion as supplemented and dismissing the case for lack of a timely-filed petition on date petitioner filed his motion to vacate the court’s order of dismissal petitioner attached to his motion a copy of a reply dated date objecting to the granting of respondent’s motion to dismiss that petitioner had mailed to the court from germany on date unfortunately as previously stated petitioner’s reply was never received by the court the aforementioned reply includes a naked allegation that the tracking number appearing on the envelope was traced to new york on date this allegation prompted the court to issue an order dated date that directed petitioner to supplement his motion to vacate and provide supporting documentation on date petitioner filed a supplement to his motion to vacate attaching as an exhibit a personal letter dated date addressed to him from a representative of deutsche post the letter references a telephone conversation with petitioner’s wife and goes on to state that the envelope was dispatched from the international mail center in frankfurt1 on date and received by the u s postal service in new york on date on date respondent filed an objection to petitioner’s motion as supplemented respondent objects on grounds of hearsay to that part of the date deutsche post letter regarding receipt by the u s postal service of the envelope in new york on date respondent also cites boultbee v commissioner tcmemo_2011_11 a case involving a petition sent to the court by registered airmail that originated in canada there we treated u s postal service track confirm data as tantamount to and or the functional equivalent of a u s postal service postmark respondent distinguishes boultbee on the ground that track confirm data from the u s postal service in the instant case does not demonstrate when the envelope entered the domestic mail service of the united_states presumably frankfurt am main and not frankfurt an der oder respondent notes in his objection that he disagrees with the court’s holding in boultbee to the extent the court in that case did not require the united_states postal service postmark to be on the cover in which the petition was mailed the online u s postal service track confirm feature is available at http www usps com although that feature is responsive to the deutsche post tracking number no relevant information is provided discussion the tax_court is a court of limited jurisdiction see sec_7442 and we may exercise our jurisdiction only to the extent authorized by congress 85_tc_527 this court’s jurisdiction to redetermine a deficiency depends on the issuance of a valid notice_of_deficiency and the timely filing of a petition rule a c 93_tc_22 90_tc_142 sec_6212 expressly authorizes the commissioner after determining a deficiency to send a notice_of_deficiency to the taxpayer by certified or registered mail the taxpayer in turn ha sec_90 days or days if the notice is addressed to a person outside of the united_states from the date that the notice_of_deficiency is mailed to file a petition in this court for a redetermination of the deficiency sec_6213 although the notice_of_deficiency is dated date respondent readily admits and the evidence clearly demonstrates that the notice was not mailed until the following day ie date because the notice was addressed to a person outside of the united_states the 150-day filing period applies see sec_6213 the 150th day after date was date because this date was a saturday the time to file was extended to unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended all rule references are to the tax_court rules_of_practice and procedure monday date which was not a legal_holiday in the district of columbia see sec_7503 rule b however as previously stated the petition was not received by the court until tuesday date pincite a m by virtue of sec_7502 a petition that is timely mailed is in certain circumstances deemed to be timely filed specifically sec_7502 provides that the date of the united_states postmark stamped on the cover in which such document is mailed shall be deemed to be the date of delivery thus the u s postmark date appearing on the envelope containing a petition must be timely that is the postmark date must fall within the applicable 90-day or 150-day period although timely mailing is generally determined by the u s postal service postmark date see sec_7502 sec_301_7502-1 proced admin regs extrinsic evidence is admissible if a u s postal service postmark date is either illegible or missing see 68_tc_354 65_tc_548 the provisions of sec_7502 generally contemplate that an envelope is deposited with the domestic mail service of the u s the statement in the notice_of_deficiency that date was the last day to file a petition was obviously based on the assumption that the notice would be mailed on date because the notice was not mailed on that day the statement is inaccurate and of no consequence postal service sec_7502 cf sec_7502 regarding private delivery services such as dhl fedex and ups a document is deposited in the mail in the u s when it is deposited with the domestic mail service of the united_states postal service sec_301_7502-1 proced admin regs with regard to foreign registered mail section dollar_figure of the u s postal service international mail manual states as follows all mail registered by the country of origin must be handled in the domestic first-class mail mailstream from the exchange office to the office of delivery thus once foreign registered mail arrives at the exchange office in the united_states such mail is considered to have been deposited with the domestic mail service of the u s postal service for eventual delivery to its destination address in the united_states petitioner mailed his petition from germany using the registered airmail service of deutsche post on date the 145th day after the notice_of_deficiency was mailed to him a deutsche post postmark of date appears on the front of the envelope no u s postal service postmark is stamped on sec_7502 provides that sec_7502 shall apply in the case of postmarks not made by the united_states postal service only if and to the extent provided by regulations the regulations provide at sec_301_7502-1 proced admin regs that sec_7502 does not apply to any document that is deposited with the mail service of any other country in other words foreign postmarks even those of a sovereign postal service are not controlling the envelope nor does the u s postal service track confirm feature reveal when the envelope was received by the postal service exchange office in the united_states however in view of the fact that the envelope was clocked in by the court’s intake section pincite a m on tuesday date it follows perforce and not by conjecture or through evidence aliunde that the petition must have been deposited with the domestic mail service of the u s postal service no later than monday date see sylvan v commissioner supra pincite it is impossible for an item to arrive via mail early in the morning on the same day it is mailed cf lundy v commissioner tcmemo_1997_14 see boultbee v commissioner tcmemo_2011_11 distinguishing cases in which the petitions all mailed from foreign countries did not enter the domestic mail service of the u s before the expiration of the 150-day filing period lundy involved a notice_of_deficiency that lacked a date sufficient to advise the taxpayer of the 90-day filing deadline as relevant to the instant case we stated as follows the notice_of_deficiency was delivered by the u s postal service to petitioner on saturday date given that the date of delivery is known it follows that the notice_of_deficiency must have been mailed at least one day prior to its delivery to and receipt by petitioner when petitioner received the notice_of_deficiency on date delivered by the u s postal service it would have been unreasonable for him to assume a mailing date later than date the date prior to delivery emphasis added in sum given the absence of a u s postal service postmark and in view of the fact that the record demonstrates that the envelope was deposited with the domestic mail service of this country’s postal service no later than the last day of the relevant filing period we hold that the petition is deemed to have been timely filed and that we therefore have jurisdiction to proceed with this case to give effect to the foregoing an order will be issued granting petitioner’s motion to vacate as supplemented
